Citation Nr: 1542731	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbosacral spine ("low back disability"), evaluated as 10 percent disabling prior to February 5, 2014, and as 20 percent disabling thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and onychomycosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1966 and from July 1967 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction currently lies with the RO in Muskogee, Oklahoma.

In a March 2014 rating decision, the RO increased the Veteran's disability rating for a low back disability to 20 percent, effective February 5, 2014.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was not certified for appeal.  As will be explained in further detail below, the Board notes that in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating in this case, and the Board has rephrased the issues to include a claim for a TDIU. 

In his December 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in January 2013, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 5, 2014, the Veteran's low back disability was manifested by such symptoms as limited and painful range of motion and flare-ups, which most closely approximated combined range of motion of the thoracolumbar spine not greater than 120 degrees, but without demonstration of functional impairment comparable to ankylosis of the thoracolumbar spine or intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

2.  Since February 5, 2014, the Veteran's low back disability has been manifested by forward flexion limited to 50 degrees, a combined range of motion of the thoracolumbar spine of 110 degrees, and guarding severe enough to result in an abnormal gait, but it has not but has not been manifested by forward flexion to 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, even with consideration of additional functional limitations due to pain and disturbance of locomotion.  

3.  Throughout the appeal period, the Veteran's diabetes mellitus has been managed by the use of oral hypoglycemic agents, insulin, and a restricted diet, but it has not medically required regulation of his activities.  


CONCLUSIONS OF LAW

1.  Prior to February 5, 2014, the criteria for an evaluation of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  Since February 5, 2014, the criteria for a rating in excess of 20 percent for a low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated in February 2011 that informed the Veteran of the evidence required to substantiate his claim for increased ratings.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in March 2011 and February 2014 to determine the nature and severity of his diabetes and his low back disability.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the examiners did not have the Veteran's claims file available for review; however, there is no indication that such a review would have altered the examiners' findings regarding how the Veteran's disabilities manifested on the day of the examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination).  The VA examinations were conducted by medical professionals who performed thorough physical examinations and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's disabilities have worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

A. Low Back Disability

The Veteran is currently assigned ratings for a low back disability pursuant to Diagnostic Code 5242.  Prior to February 5, 2014, the Veteran was assigned a 10 percent rating, and after February 5, 2014, the Veteran was assigned a 20 percent rating.  The Veteran contends that higher disability ratings for his low back disability are warranted.  As discussed below, the Board agrees that a 20 percent disability rating, but no higher, is warranted for the entire appeal period.

Turning to the evidence of record, the Veteran underwent a VA examination in March 2011.  He reported stiffness, fatigue, spasms, weakness, and decreased motion due to his low back disability.  He denied experiencing any paresthesia, numbness, bowel problems, erectile dysfunction, or bladder problems.  The Veteran reported constant pain that is exacerbated by physical activity.  The Veteran described flare-ups of during which he experiences pain and limitation of motion of the joint.  He also reported that he has never been hospitalized or had any surgery for his low back disability and that in the past twelve months, he had experienced no incapacitating episodes.  The Veteran reported overall functional impairment of difficulty bending and lifting.  

On examination, the Veteran's posture and gait were normal.  There was no evidence of radiating pain on movement.  There was no muscle spasm, but there was tenderness of the paraspinous muscles.  The spinal contour was preserved, and there was no guarding of movement.  There was no evidence of weakness, atrophy, or ankylosis.  Range of motion testing revealed forward flexion to 80 degrees, with pain at 10 degrees; extension to 10 degrees, with pain at 5 degrees; right lateral flexion to 10 degrees, with pain at 5 degrees; left lateral flexion to 10 degrees, with pain at 5 degrees; right rotation to 10 degrees, with pain at 5 degrees; and left rotation to 10 degrees, with pain at 5 degrees.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function or range of motion after three repetitions.  A neurological examination of the spine revealed no sensory deficits, reflexes were normal, and there was no urinary or bowel incontinence.  

The Veteran underwent a VA examination in February 2014.  The Veteran reported flare-ups that make it hard for him to function.  On examination, the Veteran's posture was normal, but his gait was limping.  Range of motion testing revealed forward flexion to 50 degrees, with pain at 50 degrees; extension to 10 degrees, with pain at 10 degrees; right lateral flexion to 15 degrees, with pain at 15 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees; right rotation to 10 degrees, with pain at 10 degrees; and left rotation to 10 degrees, with pain at 10 degrees.  The Veteran was able to perform repetitive use testing, and there was no additional loss of range of motion after three repetitions; however, there was additional functional loss due to pain on movement and disturbance of locomotion.  

The Veteran had tenderness of the thoracolumbar spine and guarding or muscle spasm severe enough to result in abnormal gait, but no abnormal spinal contour.  Muscle strength testing was normal, and there was no evidence of muscle atrophy.  A reflex examination was normal, but a sensory examination showed decreased sensation to the right lower leg/ankle and the right and left foot/toes.  A straight leg raising test was positive on the right and negative on the left.  The examiner indicated that the Veteran mild paresthesias and mild numbness of the right lower extremity, which were signs of radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spin condition, such as bowel or bladder problems or pathologic reflexes.  The examiner indicated that the Veteran had invertebral disc syndrome (IVDS), but that the Veteran had not had any incapacitating episodes due to IVDS in the past 12 months.  The examiner reported that the Veteran had functional limitations due to pain, weakness, fatigability, and/or incoordination and that there were additional limitations of functional ability during flare-ups or repeated use over time.  The examiner indicated that it was not feasible to quantify the degree of additional range of motion lost during flare-ups or during repeated use over time.  The examiner also reported that in addition to degenerative joint disease, the Veteran now also had lumbar IVDS, which was a progression of the previous diagnosis.  

VA treatment records show occasional complaints of low back pain.  In June 2012, a lumbar back exam showed no signs of tenderness to palpation, a straight leg left test was negative, and a neurologic exam was normal.  A December 2012 VA treatment note shows that the Veteran reported chronic back pain.  A lumbar back exam showed tenderness to palpation and diminished range of motion in all directions with subjective discomfort.  A straight leg lift test was negative.  X-rays showed diffuse arthritis changes throughout the spine, with diffuse disc space narrowing suggesting degenerative disc disease at all level.  The assessment was chronic mechanical back pain, and the Veteran was given back exercises to perform.  In January 2013, the Veteran attended a group physical therapy session for his back pain.  

In January 2014, the Veteran was seen in the VA emergency department for low back pain.  He reported that he back had been hurting for about two weeks.  The Veteran denied bowel or bladder problems, and he described the pain as spinous, non-radiating.  On examination, the Veteran had tenderness to palpation, and an x-ray showed no fracture or dislocation.  The x-ray showed L5/S1 space small.  The assessment was lower back pain, and the Veteran was discharged with pain medication.  

The Veteran submitted several statements regarding his low back disability.  In a March 2011 statement, the Veteran reported that he cannot walk any distance, stand, or sit without his back and shoulders "killing" him with pain.  In a June 2011 statement, the Veteran reported that he had not worked since February 2007 due to pain in his feet, arms, and back.  In his March 2012 notice of disagreement, the Veteran indicated that he takes narcotic pain medication for his low back pain and that he cannot walk more than 100 feet without back and foot pain.  In a July 2012 statement, the Veteran reported that he cannot walk more than 200 feet without his back "killing" him.  In his December 2012 VA Form 9, the Veteran indicated that his lower back is in pain almost all of the time and that the pain restricts his activity.  In a May 2013 statement, the Veteran reported that he has not worked since February 2007 due to diabetes and arthritis.  He indicated that he can no longer walk or stand up for any amount of time due to his back.  He also reported that his "back, knees, feet, and elbows are not just a discomfort, but a total restriction on all my everyday activities."  In a January 2014 statement, the Veteran reported that his lower back is in constant pain and that he cannot stand without being in pain.  In an April 2014 statement, the Veteran reported that his back, feet, and legs hurt all of the time.  The Veteran indicated that if he stands or walks for any amount of time, the pain in his lower back travels up his spine to his shoulders and down to his legs, forcing him to sit down.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  All service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. Diagnostic Code 5243 provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the incapacitating episodes rating formula, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  
Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Period Prior to February 5, 2014

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating of 20 percent were approximated prior to February 5, 2014.

In this regard, during the March 2011 VA examination, the Veteran's range of motion was 80 out of 90 degrees of forward flexion, with pain at 10 degrees, and 130 out of 240 degrees of combined range of motion.  The Board recognizes that the Veteran did not present with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's symptomatology from the March 2011 VA examination, on its face, only supports a compensable 10 percent disability rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

However, the March 2011 VA examiner failed to provide a medical opinion that accounted for the functional impairment as a result of the lumbar spine disability during flare-ups.  The evidence of record, including the Veteran's competent lay statements, reflects that flare-ups, limitation of motion, and functional impairment due to pain, weakness, and difficulty with repetitive motion cause the Veteran significant functional impairment.  When considering the Veteran's complaints of low back pain, with episodes of flare-ups of increased pain with physical activities and the objective findings of pain at 10 degrees of forward flexion and only 130 degrees of combined range of motion, the Board finds that the severity of his lumbar spine symptomatology more closely approximates combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's low back symptoms more nearly approximate limitation of motion that warrants a 20 percent rating under the criteria for rating spine disabilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) (in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness).

The Board finds, however, that even acknowledging that the Veteran's pain, weakness, and limitation of movement may at times result in additional functional loss than that objectively demonstrated, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent prior to February 5, 2014.     

In this regard, the evidence of record does not show that the Veteran's range of motion more closely approximated limitation to 30 degrees or less on forward flexion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the Veteran had 80 degrees of forward flexion during the March 2011 examination.  There is also no evidence of ankylosis of the entire thoracolumbar spine or incapacitating episodes.   Moreover, the medical records do not support finding that a physician has prescribed bed rest for IVDS with incapacitating episodes having a total duration of at least two weeks, and the 2011 VA examiner found that the Veteran did not have IVDS.

The assignment of a 20 percent rating already includes the findings based on additional limitation and functional impairment associated with the lumbar spine, as noted during the March 2011 evaluation.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Moreover, although VA treatment records from this period show occasional treatment for low back pain, the Veteran's symptoms were treated conservatively with pain medication and back exercises, and there is no evidence of further additional disability due to weakness, fatigue, or incoordination that has not already been considered in the assignment of the 20 percent evaluation.  

Therefore, the symptomatology associated with the Veteran's lumbar spine disability warrants a 20 percent rating, but not higher, for the period prior to February 5, 2014.

The General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, prior to February 5, 2014, there is no evidence of any radiculopathy due to the low back disability or any other neurologic abnormalities such as bowel or bladder impairment.  See March 2011 VA Examination Report.  Accordingly, the Board finds that a separate rating is not warranted for any objective neurological symptoms.

Period Since February 5, 2014

Based on a review of the evidence, the Board finds that the Veteran's low back disability does not support the assignment of an evaluation in excess of 20 percent for the period after February 5, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In this regard, on VA examination in February 2014, the Veteran's forward flexion was 50 degrees, with pain at 50 degrees, and the combined range of motion of the thoracolumbar spine was 110 degrees.  Thus, even considering limitations due to pain, the Veteran had forward flexion of the lumbar spine of more than 30 degrees and no ankylosis as he maintained 110 combined degrees of range of motion.  Even taking into consideration his reported flare-ups and his symptoms, the evidence does not reflect functional impairment comparable to favorable ankylosis of the entire thoracolumbar spine or forward flexion less than 30 degrees, as required for a 40 percent evaluation.  As discussed above, the Veteran's low back symptoms have been treated conservatively, and he has maintained significant range of motion.  Thus, even with consideration of pain and other such factors, the Board finds that the Veteran's rating of 20 percent adequately encompasses the Veteran's functional impairment.  Accordingly, the Veteran's disability picture since February 5, 2014, does not meet or approximate the criteria described for a rating greater than 20 percent under the General Rating Formula based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

As the evidence reflects a diagnosis of IVDS after February 5, 2014, consideration of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to intervertebral disc syndrome is warranted.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the evidence of record does not show that the Veteran had incapacitating episodes as defined by VA regulations.  Although the Veteran has indicated that he has flare-ups of incapacitating back pain and that he has confined himself to bed because of back pain, there is no evidence from any of the Veteran's medical providers that bedrest has been prescribed by a physician for treatment of his spine disability.  In this regard, the evidence shows that the Veteran's back condition has been treated conservatively with pain medications and physical therapy.  The Board notes that even after the Veteran's January 2014 emergency department visit for back pain, the Veteran was discharged home with instructions to engage in "activity as tolerated."  Further, the February 2014 VA examiner specifically indicated that the Veteran did not have any incapacitating episodes due to IVDS.

Because there is no medical evidence that the Veteran's physicians have prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no credible evidence indicating that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes.  Therefore a disability rating in excess of 20 percent under Diagnostic Code 5243 is not warranted.

As noted above, the General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, the February 2014 examiner indicated that the Veteran had mild radiculopathy with involvement of the sciatic nerve due to his low back disability.  However, the Board notes that the Veteran is already separately service-connected for diabetic peripheral neuropathy of both lower extremities and that a 20 percent rating has been assigned for each lower extremity for moderate incomplete paralysis of the sciatic nerve.  Thus, assigning a separate rating for radiculopathy would constitute pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

With regard to other neurological abnormalities, the Veteran has consistently denied any bowel or bladder issues, and the February 2014 VA examiner indicated that the Veteran had no other neurologic abnormalities related to his low back disability.  Accordingly, the Board finds that a separate rating is not warranted for any other objective neurological symptoms. 

The Veteran is competent to report his symptoms and credible in his belief that his back disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's back.  Thus, while the Board acknowledges the Veteran's reports of back symptomatology, especially exacerbations of back pain, the evidence in this case shows that the 20 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the 20 percent rating assigned for the Veteran's back disability is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. Diabetes Mellitus

The Veteran contends that he is entitled to a higher rating for diabetes mellitus, which is currently assigned a 20 percent disability rating pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Turning to the evidence of record, the Veteran underwent a VA examination in March 2011.  The Veteran reported no episodes of diabetic ketoacidosis or hypoglycemia.  He described a progressive loss of strength in his arms, legs, and feet.  The Veteran reported that he was prescribed oral medication and insulin, but he denied being prescribed a restricted diet.  The Veteran also reported that his diabetes caused him to fatigue easily.  The Veteran reported being able to climb stairs and walk, but he indicated that he was unable to perform gardening activities and push a lawn mower due to pain.  Regarding the Veteran's onychomycosis, the examiner indicated that the Veteran had nail fungus covering less than one percent of the total exposed area and less than one percent of the total body.  

VA treatment records show ongoing diabetic management with oral hypoglycemic agents, insulin, and restricted diet.  The Veteran's primary VA provider submitted a note dated in December 2012 indicating that the Veteran takes insulin twice daily for diabetes control.  VA treatment records also show that the Veteran was advised to exercise regularly, with a goal of walking briskly for one hour at least three to four times per week.  See, e.g., October 2011 VA Treatment Record; January 2012 VA Treatment Record; June 2012 VA Treatment Record.  In a December 2012 letter, a VA certified diabetes educator indicated that the Veteran "is on a restricted diet secondary to type 2 diabetes mellitus and insulin therapy to control this disease state."  The letter also indicated that the Veteran "has been an active participant in his therapy, attending several diabetes education classes at our facility with a demonstrated improvement in his condition based on labwork."  

A February 2013 VA treatment note shows that that the Veteran requested that his VA provider write a letter stating that the Veteran's activity was restricted due to his diabetes.  The Veteran reported that walking from the parking lot "winds him."  The provider declined to offer such an opinion because he "wants [Veteran] to stay as active as possible."  At another February 2013 VA primary care visit, the Veteran reported only being able to walk about one block because of back pain and shortness of breath.  The VA physician agreed to write a note regarding the Veteran's "symptoms that occur at about one block."  In a note dated in February 2013, the Veteran's primary care provider reported that the Veteran "has chronic degenerative disease of the spine and diabetes mellitus.  He is currently unable to walk more than one block at a time due to symptoms."  

A March 2013 VA treatment note shows that the Veteran was advised to walk at least one mile each day.  A June 2013 VA treatment note shows that the Veteran was advised to exercise.  In addition, it was noted that the Veteran's diabetes was under "good control."  A December 2013 VA treatment note shows that the Veteran was advised to exercise and that his diabetes was "controlled."  

The Veteran underwent a VA examination in February 2014.  The examiner indicated that the Veteran's diabetes was treated with oral hypoglycemic agents, insulin, and restricted diet and that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner also indicated that the Veteran visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions and that the Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past 12 months.  The examiner noted that the Veteran had progressive loss of strength attributable to diabetes mellitus, but no progressive loss of weight.  The examiner indicated that the Veteran had diabetic peripheral neuropathy.  The examiner further concluded that the Veteran's diabetes mellitus did not impact the Veteran's ability to work.

The Board has also reviewed the Veteran's statements regarding the effect of his diabetes mellitus.  In his March 2012 notice of disagreement, the Veteran indicated that he takes insulin twice a day and is on a restricted diet in order to control his diabetes.  In a July 2012 statement, the Veteran reported that his diabetes causes pain and numbness in his feet, a lack of energy, and erectile dysfunction.  The Veteran also indicated that he could not walk more than 200 feet without his back and knees hurting.  The Veteran also reported that he takes insulin twice a day.  In his December 2012 VA Form 9, the Veteran reported that he takes insulin twice a day and that his activities are restricted because his "lower back is in pain almost all of the time."  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 20 percent were not met at any point during the rating period.  In this regard, the Board notes that to warrant a higher rating under Diagnostic Code 7913 the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Review of the evidence indicates that while the Veteran's diabetes mellitus is managed by oral medications, insulin, and a restricted diet, there is no medical evidence that the Veteran has had to regulate his activities as defined by Camacho.  Rather, the evidence indicates that the Veteran has been continuously educated on the importance of exercise and that he has been encouraged to exercise to control his diabetes.  In addition, the VA examiner who conducted the February 2014 examination indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.  Moreover, as noted above, the Veteran's VA primary care provider specifically declined to write a letter indicating that the Veteran required regulation of activities because he wanted the Veteran to exercise as much as possible.  While the Board notes that the provider ultimately wrote a note regarding the Veteran's inability to walk more than one block, the treatment records show that this was due primarily to the Veteran's back pain, rather than from complications of his diabetes.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  In several statements, the Veteran alleged that he in fact had regulated activities.  However, the rating criteria require that regulation of activities is necessary to manage diabetes mellitus.  The record contains no evidence to suggest that this is the case.  Moreover, the regulation of activities criterion refers to regulation of activities medically necessary to control the Veteran's diabetes, rather than to regulation of activities for another purpose.  Here, the Board notes that the Veteran has functional limitations due to his many service-connected disabilities; however, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  As such, the Veteran's assertions fail to demonstrate that a higher schedular evaluation is warranted.

In the absence of medical evidence showing that the Veteran has been required to regulate his activities, as defined by Camacho, a rating in excess of 20 percent is not warranted for his service-connected type II diabetes mellitus.  

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  The Board finds that the evidence does not support any additional, separate compensable evaluations for complications of the service-connected diabetes mellitus.

Here, the Board notes that the Veteran is already separately service-connected for several diabetic complications, including peripheral neuropathy of the bilateral lower extremities (20 percent for each extremity), peripheral vascular disease of the bilateral lower extremities (20 percent for each extremity), hypertension (10 percent), and heart disease (10 percent), and those issues are not currently on appeal.  

The Board further notes that the Veteran has erectile dysfunction and onychomycosis associated with his type II diabetes mellitus, both of which the RO found to be noncompensable.  

Regarding onychomycosis, the criteria for a separate compensable rating have not been met.  In this regard, VA treatment records show periodic treatment for toenail fungus with lamasil.  However, the March 2011 VA examiner indicated that the Veteran's onychomycosis affects less than one percent of the total affected area and less than one percent of the body.  Thus, the Board finds that a separate compensable rating is not warranted for onychomycosis.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

Nor is a separate compensable rating warranted for the Veteran's erectile dysfunction associated with diabetes mellitus.  In order to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Upon review of the evidence, the Veteran does not meet the criteria for a compensable percent rating.  It is not in dispute that the Veteran has loss of erectile power.  See March 2011 VA Examination Report.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  The Veteran has not alleged, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Although the Veteran has been shown to require insulin and a restricted diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Nor does the evidence support any additional, separate compensable evaluations for complications of the service-connected diabetes mellitus.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's diabetes and low back disability.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities.  In fact, as discussed above, the symptomatology of the Veteran's diabetes involves his use of insulin and the symptomatology of his low back disability centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Prior to February 5, 2014, entitlement to a disability rating of 20 percent for degenerative joint disease of the lumbosacral spine is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Since February 5, 2014, entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and onychomycosis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must also consider entitlement to a TDIU when a claimant seeks an increased rating for a service-connected disability if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  Pursuant to VA Fast Letter 13-13, if a claimant has filed a notice of disagreement regarding an increased disability evaluation, but the claimant then claims entitlement to a TDIU due, at least in part, to the disability currently on appeal, and the rating decision denies TDIU, then the TDIU issue is part of the pending appeal.  In such situations, VA is required to furnish the veteran with a statement of the case or supplemental statement of the case, as appropriate, so that the claimant may perfect the appeal.  See VA Fast Letter 13-13 at 6.   

In this case, in April 2012, the Veteran filed a notice of disagreement with the assigned ratings for his diabetes and his low back disability.  Thereafter, in an April 2014 statement, the Veteran raised a claim for a TDIU due, in part, to his diabetes and his low back disability.  While his increased rating claim was pending, the RO denied entitlement to a TDIU in a June 2014 rating decision.  Therefore, the TDIU issue is now part and parcel of the increased rating claim currently on appeal, and it remains pending, as a statement of the case addressing this matter has not yet been furnished to the Veteran, per the guidance of VA Fast Letter 13-13.  Accordingly, the Board must remand the issue of entitlement to a TDIU to the RO/AMC so that the Veteran may be provided with the appropriate statement of the case in compliance with VA Fast Letter 13-13.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


